DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 05/07/2020 and 02/09/2021. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pichon et al. (US 20180184146, hereinafter Pichon) in view of Marlatt et al. (US 20150201197, hereinafter Marlatt).   

Regarding Claim 1, Pichon discloses a method, ([0022], FIG. 1, plurality of video channels 110, a plurality of encoders 120, a network 130 and a plurality of client devices 140), comprising: 
encoding, in parallel, the video sequence into a number of encoded video sequences using different encoding parameters such that the encoded video sequences have different bitrates ([0022], FIG. 1,  encoders process the master video streams for the video channels 110 in order to produce encoded Adaptive Bitrate (ABR) video streams such as the encoders are assigned to a particular one of the video channels, and each of the three encoders transcode the master video stream for the video channel at a different bitrate),
streaming the encoded video sequences in parallel over the plurality of network connections ([0023], transmit the encoded streams to the client devices using the network), wherein each encoded video sequence is streamed over at least one of the plurality of network connections, and, for each network connection, an encoded video sequence having a bitrate that matches a bitrate supported by a bandwidth of the network connection is streamed  ([0023] the content provider could generate a manifest file specifying that the particular video channel is available in the three different bitrates, and could transmit such a manifest file to the client devices 140 using the network 130),
detecting that the bandwidth of one of the network connections has changed ([0028], configure client set-top box to subscribe to multicast transmissions from the network device for the particular encoded video stream if the client device requests a particular encoded video stream for a particular video channel; [0032], determine current measure of processing and/or network capabilities of the client devices), and
in response to the detecting, increasing or decreasing the number of encoded video sequences which are encoded in parallel and streamed over the plurality of network connections ([0033] The Adaptive Bitrate (ABR) profiling decision component determines an optimal assignment of the set of available video encoders to the plurality of video channels, by, for each of the plurality of video channels, determining a respective number of video encoders to assign to the video channel, based on the client consumption information, and determining a respective set of ABR streams to provide for the video channel, using the assigned video encoders).
Pichon does not explicitly disclose the method of capturing a video sequence using an image sensor of the camera performed in a camera.
 Marlatt teaches from the same field of endeavor the method of capturing a video sequence using an image sensor of the camera performed in a camera ([0041], FIG.1, control server connected to a plurality of digital IP cameras 110a, 110b, 110c, 110d as well as a plurality of streaming encoders 114a, 114b coupled to one or more digital or analog cameras 112a, 112b, 112c (video source devices)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of incorporating video source devices as taught by Marlatt ([0041]) into the encoding and decoding  system of Pichon in order to provide systems for associating group of virtual frames with 
Furthermore, the teaching of the prior art of incorporating video source devices as taught by Marlatt ([0041]) is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of the incorporating video source devices would have yielded predictable results of improving quality efficiency.

Regarding Claim 2, Pichon in view of Marlatt discloses the method of claim 1.
Pichon further discloses wherein the number of encoded video sequences is increased by encoding the video sequence into a further encoded video sequence in parallel with said number of encoded video sequences wherein the further encoded video sequence is streamed over said one of the network connections, while the remaining encoded video sequences are continued to be streamed over the other of the plurality of network connections ([0033] The Adaptive Bitrate (ABR) profiling decision component determines an optimal assignment of the set of available video encoders to the plurality of video channels, by, for each of the plurality of video channels, determining a respective number of video encoders to assign to the video channel, based on the client consumption information, and determining a respective set of ABR streams to provide for the video channel, using the assigned video encoders).

Regarding Claim 3, Pichon in view of Marlatt discloses the method of claim 2.
Pichon further discloses wherein the further video sequence is encoded to have a bitrate corresponding to the bitrate supported by the bandwidth of said one of the network connections ([0028], configure client set-top box to subscribe to multicast transmissions from the network device for the particular encoded video stream if the client device requests a particular encoded video stream for a particular video channel; [0032], determine client consumption information for the plurality of video channels a current measure of client demand for each of the plurality of video channels, a current measure of demand for each available bitrate encoding for each of the plurality of video channels,   measures of processing and/or network capabilities of the client devices).
Regarding Claim 4, Pichon in view of Marlatt discloses the method of claim 1.
Pichon further discloses wherein the number of encoded video sequences is decreased by terminating the encoding and streaming of the encoded video sequence which is streamed to said one of the etwork connections, while maintaining the encoding and streaming of any remaining encoded video sequence ([0033] The Adaptive Bitrate (ABR) profiling decision component determines an optimal assignment of the set of available video encoders to the plurality of video channels, by, for each of the plurality of video channels, determining a respective number of video encoders to assign to the video channel, based on the client consumption information, and determining a respective set of ABR streams to provide for the video channel, using the assigned video encoders).
Regarding Claim 5, Pichon in view of Marlatt discloses the method of claim 3.
Pichon further discloses wherein a remaining encoded video sequence is streamed to said one of the network connections, the remaining encoded video sequence having a bitrate matching the bitrate supported by the bandwidth, as changed, of said one of the network connections ([0028], configure client set-top box to subscribe to multicast transmissions from the network device for the particular encoded video stream if the client device requests a particular encoded video stream for a particular video channel; [0032], determine client consumption information for the plurality of video channels a current measure of client demand for each of the plurality of video channels, a current measure of demand for each available bitrate encoding for each of the plurality of video channels,   measures of processing and/or network capabilities of the client devices).
Regarding Claim 6, Pichon in view of Marlatt discloses the method of claim 1.
Pichon further discloses wherein further comprising: measuring or receiving feedback regarding bandwidths of the plurality of network connections, identifying a number of distinct bitrates supported by the bandwidths of the plurality of network connections ([0047] FIG. 5, determining an optimal assignment of video encoders to video channels such as  the ABR profiling decision component 320 determines a list of video channels to deliver to client devices and a set of encoders for use in encoding ABR video content for the various video channels),, and setting the number of encoded video sequences to correspond to the number of distinct bitrates supported by the ([0028], configure client set-top box to subscribe to multicast transmissions from the network device for the particular encoded video stream if the client device requests a particular encoded video stream for a particular video channel; [0032], determine client consumption information for the plurality of video channels a current measure of client demand for each of the plurality of video channels, a current measure of demand for each available bitrate encoding for each of the plurality of video channels,   measures of processing and/or network capabilities of the client device).
 
Regarding Claim 7, Pichon in view of Marlatt discloses the method of claim 6.
Pichon further discloses wherein the number of encoded video sequences is increased or decreased such that the number of encoded video sequences keeps corresponding to the number of distinct bitrates supported by the bandwidths of the network connections also after the bandwidth of said one of the network connections has changed ([0028], configure client set-top box to subscribe to multicast transmissions from the network device for the particular encoded video stream if the client device requests a particular encoded video stream for a particular video channel; [0032], determine client consumption information for the plurality of video channels a current measure of client demand for each of the plurality of video channels, a current measure of demand for each available bitrate encoding for each of the plurality of video channels,   measures of processing and/or network capabilities of the client devices).
Regarding Claim 8, Pichon in view of Marlatt discloses the method of claim 1.
Pichon discloses wherein further comprising: setting encoding parameters used when producing the number of encoded video sequences such that the different bitrates of the number of encoded video sequences match the bitrates supported by the bandwidths of the plurality of network connections ([0044], FIG. 4, the ABR profiling decision component  determine an optimal encoding of the video encoders such that no less than a minimum threshold and no more of a maximum threshold of the encoders and encoded ABR video streams).
Regarding Claim 9, Pichon in view of Marlatt discloses the method of claim 1.
Marlatt discloses further comprising: forwarding the captured video sequence to an image processing pipeline of the camera to perform image processing on the video sequence, and forwarding the captured and image processed video sequence from the image processing pipeline to an encoder of the camera to perform said encoding of the video sequence ([0041], FIG.1, control server connected to a plurality of digital IP cameras 110a, 110b, 110c, 110d as well as a plurality of streaming encoders 114a, 114b coupled to one or more digital or analog cameras 112a, 112b, 112c (video source devices)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of incorporating video source devices as taught by Marlatt ([0041]) into the encoding and decoding  system of Pichon in order to provide systems for associating group of virtual frames with 
Regarding Claims 10, a video camera claim 10 of using the corresponding method claimed in claims 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL D FEREJA whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mehrdad Dastouri can be reached on 571-272-7418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 




/SAMUEL D FEREJA/Examiner, Art Unit 2486